Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2022 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kenneth Salen on 08/10/2022.
The application has been amended as follows: 
Claim 9, line 5, after “the” and before “cured”, delete “thermosetting”.
Claim 10, line 4, after “elastomer” and before “.”, delete “; and a content of the thermosetting cured product is 20 to 40 parts by mass with respect to a total of 100 parts by mass of the polyphenylene ether copolymer, the thermosetting curing agent, and the thermoplastic elastomer”.
Claim 11, line 5, “the” and before “cured”, delete “thermosetting”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the “closest” prior art Takai et al. (US 2005/0121229 A1), Umehara et al. (US 2016/0168378 A1), and Endo et al. (US 2016/0289446 A1).
Takai discloses a metal-clad laminate comprising a metal foil and an insulating resin layer, wherein the insulating resin comprises polyphenylene ether and a thermosetting curing agent that is compatible with the resin and the metal foil has a ten-point average roughness not more than 2 µm and has been treated with a thin film of metal such as cobalt or nickel. Takai discloses the metal clad laminate is laminated by heating and pressuring (i.e. curing the resin layer).
Takai does not disclose the polyphenylene ether having the intrinsic viscosity or terminal functional groups as claimed, the thermosetting curing agent having terminal unsaturated double bonds as claimed, or the thermoplastic elastomer.
Umehara discloses a polyphenylene ether resin composition for a metal foil-clad laminate, comprising a modified polyphenylene ether having 1.5-3 terminal groups as claimed and an intrinsic viscosity of 0.03 to 0.12 dl/g. Umehara also discloses triallyl isocyanurate and divinylbenzene are suitable curing agents for the modified polyphenylene ether. The specification of the present invention discloses that triallyl isocyanurate and divinylbenzene are each thermosetting curing agent having two or more carbon-carbon unsaturated double bonds at the molecular terminal.
Umehara does not disclose the thermoplastic elastomer, the cobalt-containing barrier layer, or the contact surface roughness as claimed.
Endo discloses a prepreg with a resin-attached metal foil, comprising a polyphenylene ether resin composition, which further comprises a thermoplastic elastomer.
Endo does not disclose the cobalt-containing barrier layer or the contact surface roughness as claimed.
As set forth above, Takai discloses the use of cobalt and nickel as equivalent and interchangeable as thin layers on the metal foil with no teaching or suggest to select out cobalt as preferred over nickel. This is especially significant in light of the proper data set forth in the present specification and the Saito Declaration filed 06/03/2022.  The data establishes the criticality of using a cobalt-containing barrier layer as compared to using a nickel-containing layer in the present invention. Therefore, the data is persuasive in establishing unexpected or surprising results over the cited prior art.
Thus it is clear that Takai, Umehara, and Endo, either alone or in combination, do not disclose or suggest the present invention.
In light of the above, the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETHANY M MILLER/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787